internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr-131504-00 date date legend x a b c d e lawyer state corporation bureau d1 d2 d3 d4 year plr-131504-00 year dear this letter responds to your representative’s letter dated and subsequent correspondence submitted on behalf of x requesting a ruling under sec_1362 of the internal_revenue_code the represented facts are as follows x is a corporation that filed an election to be treated as an s_corporation under sec_1362 for its taxable_year beginning d1 year on d1 year a b c d and e were the shareholders of x at the time the s_corporation_election was filed for x x’s corporate charter contained dividend and liquidation preferences for the holders of certain stock from year through year x and the shareholders of x filed their returns as if x were a valid s_corporation and at all times since d1 year distributions of corporate profits have been made without regard to any preferences provided under x’s corporate charter and x has paid no liquidation preferences with respect to any of its stock when x hired lawyer to prepare a new_shareholder agreement lawyer discovered the preferences for certain stock after he obtained copies of x’s corporate charter from state corporation bureau on or about d2 lawyer informed x and x’s current accountant of the dividend and liquidation preferences with respect to certain stock and recommended that x and the shareholders of x amend the corporate charter to eliminate all but the voting difference in x’s stock on d3 the shareholders signed amended documents eliminating all but the voting difference in x’s stock the amended corporate charter was filed with state corporation bureau on d4 x and the all of those who have been shareholders of x between d1 year and the present have agreed to make any adjustments that the commissioner may require consistent with treatment of x as an s_corporation sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 who is not an individual c have a plr-131504-00 nonresident_alien as a shareholder and d have more than one class of stock sec_1_1361-1 of the income_tax regulations provides the general_rule that a corporation that has more than one class of stock does not qualify as a small_business_corporation except as provided in paragraph l a corporation is treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds differences in voting rights among shares of stock of a corporation are disregarded in determining whether a corporation has more than one class of stock sec_1_1361-1 provides that in general the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions sec_1362 provides that if an election under sec_1362 by any corporation- a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of sec_1362 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken- a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the facts submitted and the representations made we conclude that x’s election to be treated as an s_corporation was not effective on d1 year because of x’s failure to qualify as a small_business_corporation and further that the circumstances resulting in such ineffectiveness were inadvertent therefore pursuant to sec_1362 x will be treated as an s_corporation from d1 year and thereafter provided that x's subchapter_s_election is not otherwise terminated under sec_1362 accordingly x’s shareholders in determining their federal tax_liability must include their pro_rata share of the separately and nonseparately computed items of x under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by x to shareholders under sec_1368 this ruling shall be null and void if the requirements of this paragraph are not met plr-131504-00 except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code specifically no opinion is expressed on whether x is otherwise eligible to be treated as an s_corporation this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter is being forwarded to x’s authorized representative sincerely yours jeanne m sullivan assistant to the chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
